Citation Nr: 1629360	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In a March 2014 decision, the Board remanded the claim for further evidentiary development.  The matter is back before the Board.  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains VA treatment records dated from August 2009 to May 2014, a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) dated in February 2014, and a brief from the Veteran's representative dated in October 2015.

The issue of entitlement to service connection for PTSD has been raised by the record in a February 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is service-connected for migraine headaches evaluated as 50 percent disabling, which does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  Where, as here, the Veteran's service-connected disabilities do not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b) (2015).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

In the Board's March 2014 remand, the Board noted that in a February 2009 letter, the Chief of Neurological and Sleep Medicine at VA stated that the Veteran was unemployable from any occupation due to his migraine headaches.  On the other hand, the Board noted that in an August 2009 VA examination report and October 2009 addendum report, a VA examiner concluded that the Veteran was not unemployable, as he was not incapacitated and was able to perform desk jobs not involving loud noise or sounds.   The Board therefore referred the Veteran's claim to the Director, Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) (2015).

It is unclear from the evidence of record whether the AOJ complied with the Board's remand instructions.  See Stegall, 11 Vet. App. 268 (1998).  In this regard, although the supplemental statement of the case (SSOC) dated in June 2014 cites a review of the response from the Director, Compensation Service, dated June 11, 2014, the actual letter from the Director, Compensation Service is not contained in the claims file or the electronic file.  It is therefore unclear whether the AOJ actually referred the claim to the Director, Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) as instructed in the March 2014 Board remand.  Notably, the June 2014 SSOC does not list the letter from the Director, Compensation Service as evidence.  In view of the foregoing, if it exists, the AOJ should associate the June 11, 2014, opinion from the Director, Compensation Service, as referenced in the June 2014 SSOC, with the Veteran's claims file.  

Finally, the Board notes that the Veteran was last afforded a VA examination for his service-connected migraines in August 2009, and evidence added to the file after this date indicates that his symptomatology may have worsened.  For example, in a private treatment record dated in April 2014, the Veteran reported to the emergency room complaining of severe migraine headaches with associated light sensitivity, nausea/vomiting, throbbing pain, and dizziness.  In light of the evidence suggesting worsening of the service-connected migraine headaches disability, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his disability.   After obtaining the updated VA examination, the AOJ should again refer the case to the VA Director, Compensation Services for an extraschedular consideration under 38 C.F.R. § 4.16(b). 

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the Veteran's claims file the 
	missing June 11, 2014, extrachedular determination 
	from the Director, Compensation Services.  If the June 
	11, 2014, extraschedular determination from the 
	Director, Compensation Services is unavailable (or 
	does not exist), the Veteran and his representative 
	should be notified and the record clearly documented.

3.   Then, schedule the Veteran for a VA examination to 
	determine the nature and severity of his service-
	connected migraine headaches disability.  The claims 
	file, including a copy of this remand, must be made 
	available for the examiner to review.  All relevant 
	tests and studies should be undertaken.  The examiner 
	is to provide a detailed review of the Veteran's 
	pertinent medical history, current complaints, and the 
	nature and extent of his service-connected 
	migraine headaches disability.

   The examiner should report all signs and symptoms 
   pertaining to the service-connected migraine 
   headaches disability.  The examiner should comment 
   on the frequency and duration of the Veteran's 
   headaches and discuss any impairment on the 
   Veteran's activities of daily living and occupational 
   functioning resulting from this disability. 

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

4.   Then, the AOJ should refer the case to the VA 
	Director, Compensation Service for an extraschedular 
	consideration, that threshold determination must be 
	supported with a full statement as to the Veteran's 
	service-connected disability, employment history, 
	educational and vocational attainment and all other 
	factors having a bearing on the issue in accordance 
	with 38 C.F.R. § 4.16(b).

5.   Conduct any other appropriate development deemed 
	necessary.  Thereafter, readjudicate the claim.  If any 
	benefit sought remains denied, the Veteran and his 
	representative must be provided a supplemental 
	statement of the case.  An appropriate period of time 
	must be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

